68 F.3d 460
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lloyd Steven LANE, Plaintiff-Appellant,v.William R. BARKER;  Emilio Pagan;  Ronald Godwin;  BillyYard Batten;  Mitch Lowery;  Theodore Swann;  Mike Walker;G. Wayne Spears;  John Williams;  Larry Mathis;  Malcolm L.Debnam;  Melissa Sellars;  Officer Lamm, Defendants-Appellees,andJ.R. HUNT;  Kathy Mercer;  Linwood Tedder;  Kim Edwards;Linda Miasto;  J. Coleman;  Patricia Mabrey;  MargaretWilliamson;  William Britt;  Ray Jernigan;  Henry Cambell;Anthony Singletary;  Randy Cribb;  Henry Corr Stevens;Carol Whitaker;  John R. Mills;  Clifton Davenport;  C.R.Lincoln;  Larry W. Moore;  Lynn Phillips;  James L. Miller;Franklin E. Freeman, Jr.;  J.A. Dobbin;  Pat Chavis, Defendants.
No. 95-7251.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 21, 1995Decided Oct. 13, 1995.Decided:  October 13, 1995

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Wallace Wade Dixon, Magistrate Judge.  (CA-93-431-5-H)
Lloyd Steven Lane, appellant pro se.
William Dennis Worley, North Carolina Department of Justice, Raleigh, NC, for Appellees.
E.D.N.C.
DISMISSED.
Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order denying his motion to appoint counsel.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.